Case: 15-13698   Date Filed: 04/12/2016     Page: 1 of 5


                                                          [DO NOT PUBLISH]

            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 15-13698
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 9:14-cv-81248-DTKH

MARTIN O'BOYLE,

                                                Plaintiff - Appellant,

versus

WILLIAM H. THRASHER,
individually,
GARRET WARD,
individually,
TOWN OF GULF STREAM,

                                                Defendants - Appellees.

                      ________________________

               Appeal from the United States District Court
                   for the Southern District of Florida
                     ________________________

                             (April 12, 2016)

Before MARCUS, WILSON and ROSENBAUM, Circuit Judges.

PER CURIAM:
             Case: 15-13698     Date Filed: 04/12/2016   Page: 2 of 5


      Plaintiff-Appellant Martin O’Boyle appeals from the district court’s final

order awarding attorney’s fees to the Defendants-Appellees, William Thrasher,

Garret Ward, and the Town of Gulf Stream, Florida (collectively, the

“Defendants”), in a suit he brought pursuant to 42 U.S.C. § 1983. In his action,

O’Boyle alleged Fourth Amendment and state law assault and battery claims

against the Defendants stemming from two separate interactions he had with Gulf

Stream Town Manager Thrasher and Gulf Stream Chief of Police Ward,

respectively. We previously affirmed the district court’s dismissal of O’Boyle’s

claims, and described the allegations in detail, in O’Boyle v. Thrasher, ___ F.

App’x __, 2016 WL 158757, at *1-*2 (11th Cir. Jan. 14, 2016). On appeal,

O’Boyle argues that the district court abused its discretion in granting the

Defendants’ motion for attorney’s fees because his claims were not frivolous.

After thorough review, we affirm.

      We review a district court’s order on attorney’s fees for abuse of discretion.

Loranger v. Stierheim, 10 F.3d 776, 779 (11th Cir. 1994). We also review for

abuse of discretion the determination that a plaintiff’s claims are frivolous.

Cordoba v. Dillard’s, Inc., 419 F.3d 1169, 1179 (11th Cir. 2005) (reviewing for

abuse of discretion whether a plaintiff’s Americans with Disabilities Act claims

were frivolous). The abuse-of-discretion standard of review is “extremely limited

and highly deferential.” In re Clerici, 481 F.3d 1324, 1331 (11th Cir. 2007)


                                         2
              Case: 15-13698       Date Filed: 04/12/2016   Page: 3 of 5


(quotation omitted). When employing the abuse-of-discretion standard, “we must

affirm unless we find that the district court has made a clear error of judgment, or

has applied the wrong legal standard.” United States v. Frazier, 387 F.3d 1244,

1259 (11th Cir. 2004) (en banc).

      In a § 1983 case, “the court, in its discretion, may allow the prevailing party

. . . a reasonable attorney’s fee as part of the costs.” 42 U.S.C. § 1988(b). Section

1988 authorizes a fee award to a prevailing defendant, since Congress intended “to

protect defendants from burdensome litigation having no legal or factual basis.”

Fox v. Vice, 563 U.S. 826, __, 131 S. Ct. 2205, 2213 (2011) (quotation omitted).

Thus, a prevailing defendant may be awarded attorney’s fees if the plaintiff’s case

was “meritless” in the sense that it was “groundless, . . . frivolous, unreasonable, or

without foundation, even though not brought in subjective bad faith.”

Christiansburg Garment Co. v. Equal Employment Opportunity Comm’n, 434 U.S.
412, 421 (1978).

      Factors considered important in determining whether a claim is frivolous

include: (1) whether the plaintiff established a prima facie case; (2) whether the

defendant offered to settle; and (3) whether the trial court dismissed the case prior

to trial or held a full-blown trial on the merits. See, e.g., Sullivan v. Sch. Bd. of

Pinellas Cty., 773 F.2d 1182, 1189 (11th Cir. 1985). While these general

guidelines can be discerned from the case law, they are general guidelines only, not


                                           3
              Case: 15-13698    Date Filed: 04/12/2016   Page: 4 of 5


hard and fast rules. Id. Determinations regarding frivolity are to be made on a

case-by-case basis. Id. Furthermore, when determining whether a suit is frivolous,

“a district court must focus on the question whether the case is so lacking in

arguable merit as to be groundless or without foundation rather than whether the

claim was ultimately successful.”     Id. (quotations omitted).    A claim is not

frivolous when it is “meritorious enough to receive careful attention and review.”

Busby v. City of Orlando, 931 F.2d 764, 787 (11th Cir.1991).

      On the record here, the district court did not abuse its discretion in finding

that O’Boyle’s § 1983 and state law claims against the Defendants were frivolous.

For starters, the district court determined that O’Boyle did not, and could not,

establish a prima facie case against the Defendants for his federal civil rights

claims, nor any basis to sue Thrasher and Ward individually under state law. In

addition, the district court dismissed the amended complaint with prejudice. We

affirmed on appeal, concluding that the district court had not erred in dismissing

O’Boyle’s claims. O’Boyle, 2016 WL 158757, at *2-*6.

      Indeed, not only were the factual allegations in the amended complaint

insufficient to state a claim, but they were not “meritorious enough to receive

careful attention and review.” Busby, 931 F.2d at 787. As our opinion explained,

his Fourth Amendment and state law claims arose out of allegations that: (1) once,

when O’Boyle went to Gulf Stream Town Hall to take air samples and videotape,


                                         4
                 Case: 15-13698   Date Filed: 04/12/2016   Page: 5 of 5


O’Boyle handed town officials a New Jersey court order purportedly granting him

permission to videotape while in public buildings -- and he then immediately

changed his mind and wanted the order back when the Chief of Police sought to

photocopy it; (2) during his interaction with the Chief of Police, he was escorted to

leave; and (3) once, when O’Boyle went to Town Hall to retrieve public records,

and again videotape, he got into an argument with the Town Manager, who “stuck

his nose” in the camera. O’Boyle, 2016 WL 158757, at *1-*2. These allegations

do not begin to state a Fourth Amendment or state law assault and battery claim.

In fact, when the district court dismissed the Fourth Amendment claims it found it

unnecessary to address whether the town officials were protected by qualified

immunity.

      Moreover, the Defendants never offered to settle the case. See Sayers v.

Stewart Sleep Center, Inc., 140 F.3d 1351, 1354 (11th Cir. 1998). Nor did the case

come anywhere close to trial. Rather, the district court dismissed the amended

complaint well before trial when it granted the Defendants’ motion for dismiss --

even before the Defendants had filed their reply in support of the motion to

dismiss. On this record, we simply cannot say that the district court abused its

discretion in finding O’Boyle’s amended complaint to be frivolous, or in deciding

to award fees.

      AFFFIRMED.


                                          5